t c memo united_states tax_court beverly d goings petitioner v commissioner of internal revenue respondent docket no filed date randy p zinna for petitioner stevens e moore for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in additions to and penalties on petitioner’s federal_income_tax for taxable years through in the following amounts 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue continued year deficiency dollar_figure big_number big_number big_number big_number big_number b dollar_figure --- --- big_number --- --- of the interest due on dollar_figure of the interest due on dollar_figure of the interest due on dollar_figure b --- --- --- --- --- b a --- dollar_figure dollar_figure --- --- --- b b --- --- --- --- dollar_figure --- big_number --- big_number --- big_number --- --- --- dollar_figure big_number after concessions the issues for decision are whether petitioner is liable for additions to tax and penalties for fraud under sec_6653 or sec_6663 for any taxable_year at issue we hold that she is not whether petitioner qualifies for innocent spouse relief under sec_6013 for any taxable_year at issue we hold that she does not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein at the time the petition was filed in this case petitioner resided in baton rouge louisiana during the years at issue petitioner was married to wayne t goings mr goings petitioner and mr goings occasionally the couple were divorced on date the couple filed joint federal_income_tax returns for each taxable_year at issue petitioner is a high school graduate she is also a graduate of a secretarial school having completed a 9-month continued and all rule references are to the tax_court rules_of_practice and procedure training program in upon completion of the above- referenced secretarial training program petitioner began working for the louisiana state department of transportation lsdt as a secretary in lsdt's legal department she remained with lsdt until date when she began working part time as a secretary in a law firm located in baton rouge louisiana petitioner quit this part-time position shortly after obtaining it petitioner's income from wages during the taxable years at issue were as follows year wage income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure like petitioner mr goings earned a high school diploma thereafter without earning a degree he attended three state universities between date and date following a short recess mr goings returned to college and obtained a bachelor's degree in general studies in commencing in mr goings was employed by allied-signal inc allied allied among other things produced polyethylene resin during the years at issue mr goings was allied's distribution manager mr goings received the following income from wages during the years at issue year wage income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in petitioner and mr goings created a corporation called bevway chemical corporation inc bevway the name bevway consists of the first three letters of beverly and wayne petitioner's and mr goings' first names before its dissolution in bevway was in the business of brokering scrap resin also occurring in petitioner mr goings robert s morris morris and mary b morris formed a corporation called deep south chemical corporation deep south deep south was in the business of mixing resin with other chemicals deep south was dissolved in date in date mr goings and morris formed highland enterprises inc highland shortly after its formation highland purchased deep south's assets and began conducting deep south's business morris eventually terminated his ownership position in highland leaving petitioner and mr goings as highland's sole owners robert bordelon bordelon was an established customer of allied he was in the business of processing scrap resin into marketable pellets in order to assure a ready supply of scrap resin for his business bordelon made monetary payments to mr goings during each taxable_year at issue in exchange for these kickback payments mr goings in his capacity as allied's distribution manager made allied's scrap resin available for bordelon to purchase these kickback payments were in addition to the price bordelon paid allied for the resin bordelon made the following kickback payments to mr goings year kickback dollar_figure big_number big_number big_number big_number big_number allied was unaware of bordelon's payments to mr goings and expressly prohibited its employees from establishing such payment arrangements with its customers petitioner and mr goings did not report any of the payments bordelon made to mr goings on their original returns for any taxable_year at issue they did however report dollar_figure of the dollar_figure that mr goings received from bordelon in as gross_receipts on bevway's corporate tax returns for taxable years and cheryl millin millin prepared the couple's joint returns for through millin also prepared income_tax returns for bevway deep south and highland millin was unaware of bordelon's payments to mr goings at the time she prepared the couple's joint returns for taxable years through she first learned of such payments when mr goings inquired as to the procedure for filing amended tax returns sometime in petitioner did not review any of the couple's joint returns prior to signing them in date the irs initiated an examination of bordelon's federal individual_income_tax_return that examination revealed bordelon's kickback payments to mr goings the examination also revealed that bordelon had not issued a form_1099 to mr goings with respect to any of the kickback payments bordelon subsequently issued a form_1099 to mr goings with respect to the payments made in taxable years and in date after receiving the forms from bordelon mr goings and petitioner filed amended tax returns for taxable years and the amended returns each amended_return listed the kickback payments as income and contained the corresponding additional tax payment petitioner and mr goings did not amend their tax_return and it is unclear from the record whether they amended their or returns 2it is unclear from the record whether bordelon issued a form_1099 to mr goings with respect to the payments made in and also occurring in date the irs initiated an examination of the couple's original returns for taxable years through this examination revealed that the kickback payments were not reported on those returns in date the irs sent an appointment letter to petitioner and mr goings explaining that the irs was auditing the couple's returns for and the letter sought to schedule an appointment with petitioner and mr goings at their home shortly after receipt of that letter mr goings contacted the irs and confirmed the appointment on date revenue_agent jeanne gavin gavin arrived at the couple's home gavin was greeted by mr goings and was informed that petitioner would not be present at the meeting gavin conducted the interview with mr goings in the course of the meeting goings informed gavin that he was aware of how much money he had received from bordelon and that bordelon had only made kickback payments to him in and mr goings also admitted that he knew such payments should have been reported on his tax returns in date gavin recommended that a criminal investigation be instituted against petitioner and mr goings a criminal investigation was subsequently initiated against mr goings but it did not extend to petitioner in date mr 3the examination was eventually extended to cover through goings was indicted under sec_7206 for two counts of filing false federal_income_tax returns for taxable years and it was the omission of the income received from bordelon from the couple's joint returns that gave rise to this indictment in date mr goings entered a guilty plea to both counts his sentence included an 11-month prison term during the course of the criminal proceedings mr goings admitted to receiving the dollar_figure in income described above from bordelon in date petitioner and mr goings formed an irrevocable_trust the trust transferring three parcels of real_property and several items of equipment to the trust the couple's three children were the beneficiaries of the trust of the three parcels of real_estate transferred to the trust one was purchased in date for dollar_figure one was purchased in date for dollar_figure and one was purchased in date for dollar_figure in petitioner transferred real_property worth dollar_figure to the trust between and highland paid the following amounts of rent to the trust for use of various pieces of equipment and the real_property described above as having been purchased in for dollar_figure year amount dollar_figure big_number big_number between and the trust distributed the following amounts to its three beneficiaries year amount dollar_figure big_number big_number during the years at issue petitioner and mr goings maintained at least one joint checking account the joint account petitioner managed this account she balanced it periodically and paid her family's household bills with checks drawn against it the couple also maintained a joint investment account with merrill lynch the merrill lynch account petitioner and mr goings opened the merrill lynch account in date with an initial investment of dollar_figure the account statements for the merrill lynch account were sent to the couple's home in addition to the two accounts previously noted mr goings also maintained an individual_account the individual_account to which petitioner did not have signatory access petitioner however was aware of the individual_account and drew two checks against it by signing mr goings's name the payments bordelon made to mr goings were deposited in the couple's accounts as follows payment bevway individual joint merrill lynch amount corporation account account account dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number year totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent determined that petitioner and mr goings had unreported income in the following amounts and from the following sources source dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payments from bordelon dividends from allied other income bevway highland total big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number respondent mailed the notice_of_deficiency to petitioner on date opinion petitioner concedes that she is not entitled to innocent spouse relief for taxable_year additionally petitioner did not raise the affirmative defense of the statute_of_limitations in her pleadings for any taxable_year at issue accordingly we find that petitioner has waived such defense rule prior to resolving the issues of this case it is necessary to address a preliminary matter petitioner devotes an extensive portion of her posttrial briefs to a contention that certain testimony elicited at trial from revenue_agent gavin was inadmissable hearsay petitioner further maintains that the issues of this case should be resolved in her favor because petitioner maintains respondent's arguments are dependent upon such inadmissable hearsay we refrain from presenting a discussion of the admissibility of specific portions of agent gavin's testimony because contrary to petitioner's assertion the extent of respondent's reliance upon such testimony is limited to respondent's fraud argument and only insignificantly if at all extends to her innocent spouse argument as is discussed below we resolve the issue of fraud in petitioner's favor we reach our conclusion with respect to the innocent spouse issue without considering the contested portions of agent gavin's testimony issue addition_to_tax for fraud respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b respondent must establish that petitioner underpaid her taxes for each taxable_year at issue and that some part of that underpayment was due to petitioner's intent to conceal mislead or otherwise prevent the collection of such taxes 94_tc_654 81_tc_640 see also 394_f2d_366 5th cir affg tcmemo_1966_81 for the reasons set forth below we find that respondent has failed to satisfy her burden the issue of fraud presents a factual question that must be decided on the basis of an examination of all the evidence in the record 328_f2d_147 7th cir affg 37_tc_703 56_tc_213 54_tc_255 supplemented by 54_tc_1351 fraud is never presumed it must be established by some independent evidence of fraudulent intent 55_tc_85 fraud may be proved by circumstantial evidence and inferences drawn from the record because direct proof of a taxpayer's intent is rarely available 317_us_492 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir fraudulent intent may be inferred from various badges_of_fraud including understatement of income implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 webb v commissioner supra pincite 70_tc_562 affd without published opinion 621_f2d_439 5th cir a taxpayer's sophistication education and intelligence may be considered in determining whether or not he or she had fraudulent intent 175_f2d_500 2d cir affg 7_tc_245 99_tc_202 the taxpayer's evasiveness on the stand inconsistencies in his or her testimony and the lack of credibility of such testimony are factors in considering the fraud issue bradford v commissioner supra 743_f2d_309 5th cir affg tcmemo_1984_25 following a careful review of the record we conclude that respondent has failed to satisfy her burden with respect to this issue although respondent has clearly and convincingly established that an underpayment exists with respect to each taxable_year at issue she has not clearly and convincingly established that a portion of any such underpayment was due to petitioner's fraud the four indicia of fraud cited by respondent do little more than suggest that petitioner may have collaborated with mr goings to understate their combined income such indicia however do not satisfy respondent's burden_of_proof stated simply we find respondent's argument with respect to this issue thin and unpersuasive issue innocent spouse as a general_rule a husband and wife who file joint tax returns are jointly and severally liable for federal_income_tax due on their combined incomes sec_6013 25_f3d_1289 5th cir affg tcmemo_1993_252 sec_6013 however mitigates this general_rule to some extent park v commissioner supra nonetheless congress regards joint_and_several_liability as an important counterpart to the privilege of filing joint tax returns which generally results in a lower tax on the combined incomes of spouses than would be due were they to file separate returns and any relaxation of the rule_of joint_and_several_liability depends upon compliance with the conditions of sec_6013 57_tc_373 however because of its remedial purpose the innocent_spouse_rule as sec_6013 is commonly referred must not be given an unduly narrow or restrictive reading 509_f2d_162 5th cir the question of whether a taxpayer has established that he or she is entitled to relief as an innocent spouse is one of fact park v commissioner supra pincite pursuant to sec_6013 an innocent spouse is relieved of liability if he or she proves a joint_return has been made for a taxable_year on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse he or she did not know and had no reason to know of such understatement when he or she signed the return and after consideration of all the facts and circumstances it would be inequitable to hold him or her liable for the deficiency in income_tax attributable to such understatement see park v commissioner supra pincite petitioner bears the burden of establishing that each of the four requirements of sec_6013 has been satisfied 826_f2d_470 6th cir affg 86_tc_228 sonnenborn v commissioner supra pincite moreover the requirements of sec_6013 are conjunctive a failure to meet any one requirement prevents a spouse from qualifying for relief park v commissioner supra pincite purcell v commissioner supra 94_tc_126 affd 992_f2d_1132 11th cir the parties agree that petitioner and mr goings filed a joint_return for each taxable_year at issue the parties also agree that there is a substantial_understatement of tax attributable to grossly_erroneous_items of mr goings for each taxable_year at issue respondent contends however that petitioner knew or had reason to know of such substantial understatements and that it would not be inequitable to hold her liable for the deficiencies attributable to those understatements petitioner disagrees sec_6013 in resolving whether petitioner had reason to know that the returns she signed for the years at issue contained substantial understatements within the meaning of sec_6013 the court must inquire whether a reasonably prudent person under the circumstances of petitioner could have been expected to know at the time of signing each return that each such return contained a substantial_understatement or that further investigation was warranted 59_f3d_374 2d cir affg tcmemo_1993_390 park v commissioner supra pincite citing sanders v united_states supra pincite and n bokum v commissioner supra pincite the relevant knowledge is of the transaction giving rise to the income omitted from the return rather than of the tax consequences of such transaction 524_f2d_617 7th cir affg 62_tc_223 consequently a spouse who has reason to know of such a transaction does not qualify for relief as an innocent spouse park v commissioner supra sanders v united_states supra additionally a spouse may have a duty to inquire further if he or she knows enough facts so as to be placed on notice of the possibility of a substantial_understatement 897_f2d_441 9th cir affg tcmemo_1987_522 factors to be considered in determining whether a taxpayer had reason to know within the meaning of sec_6013 include the level of education of the spouse seeking relief the alleged innocent spouse's involvement in his or her family's financial and business activities any substantial unexplained increase in the family's standard of living and the culpable spouse's evasiveness and deceit about the family's finances park v commissioner supra pincite in reaching our decision we consider the interaction among these factors and different factors may predominate in different cases bliss v commissioner supra pincite with respect to each taxable_year at issue we find that petitioner has failed to establish that she had no reason to know that her joint_return contained a substantial_understatement we first consider petitioner's level of education despite her brief attendance at a secretarial trade school we find that petitioner is not formally educated beyond the high school level the trade school petitioner attended was not an institution of higher learning and we reject respondent's attempts to characterize it as such the secretarial training petitioner received was practical in nature and was designed to prepare students to enter the labor force with skills necessary to perform secretarial duties effectively and efficiently such training was not otherwise designed to advance the level of petitioner's formal education respondent contends that petitioner's 20-plus years as a secretary in lsdt's legal department serves as an adequate substitute for petitioner's lack of formal education beyond the high school level we disagree and in light of the entire record coupled with our observations of petitioner at trial conclude that this factor narrowly favors petitioner we next consider petitioner's involvement in her family's financial and business affairs perfect knowledge of one's family's financial affairs is not required to satisfy the reason to know standard 780_f2d_561 6th cir affg in part revg in part and remanding t c memo sanders v commissioner f 2d pincite we conclude that petitioner has failed to establish that her involvement in her family's affairs was insufficient to put a reasonable person in her position on notice that the income reported in the returns at issue was erroneous or that further inquiry was warranted while petitioner maintains that mr goings had exclusive control of her family's financial affairs this contention is contradicted by petitioner's own testimony petitioner testified that she not mr goings managed her family's joint checking account in and dollar_figure and dollar_figure respectively of the funds bordelon paid mr goings were deposited into the joint account managed by petitioner such deposits are significant in light of petitioner's testimony that although she was unaware of her husband's annual salary from allied she believed that such salary was approximately dollar_figure petitioner does not attempt to explain this disparity that is petitioner does not attempt to explain how mr goings could deposit the above amounts into the joint account while supposedly earning dollar_figure per year a taxpayer claiming innocent spouse relief cannot simply turn a blind eye to facts within his or her reach that would have put a reasonably prudent taxpayer on notice that further inquiry needed to be made sanders v united_states supra pincite similarly the couple's merrill lynch investment account was also a joint account and between and a total of dollar_figure was deposited into such account the statements for the merrill lynch account were mailed to the couple's residence and were readily available for petitioner's review we decline to accept petitioner's self-serving testimony that she never examined such records because such testimony is unreasonable and lacks credibility the third factor we consider is the presence of unusual or lavish expenditures by petitioner's family a taxpayer claiming relief as an innocent spouse cannot close his or her eyes to unusual or lavish expenditures that might have alerted him or her to unreported income 72_tc_1164 57_tc_680 the presence of unusual or lavish expenditures may put a taxpayer on notice that it is probable that income is being omitted from a joint_return 72_tc_356 we agree with respondent that the record contains ample instances of unusual or lavish expenditures that should have placed petitioner on notice that she and mr goings were spending more money than they were reporting on their joint returns in the couple purchased two pieces of real_estate for a total purchase_price of dollar_figure they paid dollar_figure in cash and financed the remainder with a note requiring quarterly installment payments of approximately dollar_figure similarly in the couple established their merrill lynch investment account with dollar_figure in petitioner and mr goings made another real_estate purchase paying the entire dollar_figure purchase_price in cash in the couple paid delinquent taxes in the amount of dollar_figure petitioner and mr goings also purchased real_estate in for dollar_figure in cash petitioner's argument with respect to this factor is cursory and lacks meaningful substance at trial when questioned about the above-referenced real_estate purchases and the creation of the investment account petitioner acknowledged her signature on related documents but emphatically denied knowing anything about the substance of the underlying transactions specifically petitioner claims that she routinely signed documents without reading them and that the documents relating to the above- referenced real_estate purchases and the creation of the investment account were among the documents that she signed without reading petitioner also explains that the absence of unusual or lavish expenditures is apparent from the fact that her children attended public schools and that she did not make any substantial expenditures herself we are not persuaded by petitioner's assertions in this regard because her testimony is self-serving and lacks credibility we decline to accept it accordingly we conclude that this factor favors respondent the fourth factor we consider is whether mr goings was forthright about the omitted income petitioner has not established that mr goings was evasive concerning his true level of income it is obvious from the record that mr goings did not attempt to conceal the kickback income from petitioner indeed quite the contrary is true mr goings deposited approximately percent or dollar_figure of the kickback income into the couple's joint accounts nearly percent of the kickback income was deposited into an account managed by petitioner in contrast less than percent of the kickback income was deposited in mr goings's exclusive account although making deposits into an exclusive account may indicate evasive intent we hesitate to conclude that mr goings possessed such intent in light of the amount of funds he deposited into the couple's joint accounts having thoroughly examined the circumstances of the instant case we conclude that petitioner has failed to establish that she had no reason to know of the substantial understatements of tax contained on her joint returns resulting from the omission of the income that mr goings received from bordelon during each of the taxable years at issue of the four factors discussed above only petitioner's level of education supports her argument the weight we attribute to such factor however does not exceed the amount of weight we attribute to any of the remaining three factors each of which favors respondent accordingly we find that based on the entire record petitioner had reason to know of the substantial_understatement of tax on her joint returns for each taxable_year at issue resulting from the omission of the income that mr goings received from bordelon sec_6013 the next matter we consider is whether it would be inequitable to hold petitioner liable for the deficiencies in tax attributable to the omitted kickback income see sec_6013 in answering this question we take into account all of the facts and circumstances id sec_1 b income_tax regs a factor to be considered is whether the spouse seeking relief significantly benefited either directly or indirectly from the omitted income 20_f3d_173 5th cir affg tcmemo_1992_36 sec_1 b income_tax regs normal support which is to be measured by a couple's circumstances is not considered a significant benefit sanders v united_states f 2d pincite terzian v commissioner t c pincite mysse v commissioner t c pincite a significant benefit exists if expenditures have been made which are unusual for the taxpayer's accustomed lifestyle terzian v commissioner supra other factors include whether the spouse seeking relief has been deserted by the other spouse or is divorced or separated from that spouse sec_1 b income_tax regs and probable future hardships that would be visited upon the purportedly innocent spouse were he or she not relieved from liability sanders v united_states supra pincite n based upon the record in the instant case we conclude that petitioner has failed to establish that she did not receive significant benefits from the funds that mr goings received from bordelon petitioner has failed to establish that mr goings used the kickback funds in a manner that did not benefit her significantly to the contrary the record indicates that such funds were used for the significant benefit of the family a total of dollar_figure or nearly percent of the omitted income was deposited into the couple's joint checking account petitioner managed and drew checks against that account similarly dollar_figure of the kickback funds was deposited into the couple's joint merrill lynch investment account and was subsequently invested in various assets additionally petitioner and mr goings made substantial real_estate purchases presumably using at least in part funds received from bordelon her attempts to explain such purchases are unpersuasive moreover petitioner has not established that such benefits were consistent with her then-existing lifestyle nor has she established that they constituted normal support when assessing whether it would be inequitable to hold petitioner liable for the deficiencies attributable to mr going's receipt of unreported income we also consider whether petitioner was deserted or divorced subsequent to that activity although petitioner and mr goings were divorced in we find that such circumstance does not outweigh the significant benefits petitioner received from the omitted kickback income furthermore petitioner has not established that any hardship she would encounter as a result of incurring liability for the deficiencies attributable to the omission of the kickback income from the joint returns at issue would make it inequitable to hold her jointly liable for those deficiencies accordingly we find that it would not be inequitable to hold petitioner liable for the understatements attributable to the funds mr goings received from bordelon during the taxable years at issue because petitioner has failed to satisfy all of the conjunctive factors set forth in sec_6013 we hold that she does not qualify for innocent spouse relief and is therefore jointly and severally liable for the deficiencies in tax additions to tax and penalties for each taxable_year at issue however petitioner is not liable for any additions to tax or penalties for fraud to reflect the foregoing decision will be entered under rule
